Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The examiner has not found the subject matter of claims 17, 19-25, 28, and 29 within the specification, wherein the claimed peak heat release value range and maximum smoke density value range is associated with Part 25 Appendix F of FAR 25.283.  Applicant has not addressed this objection.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 2, and 5-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 16, 17, and 20-23 of U.S. Patent No. 11,180,599 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a method of producing an isocyanurate by reacting an isocyanate and an overlapping amount of epoxide in the presence of a trimerization catalyst including an amine catalyst, an organometallic compound, or an imidazole compound.  The claim sets further encompass the production of composites produced by infusing fibrous material with the isocyanurate yielding composition.
5.	The terminal disclaimer filed on 26 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,180,599 B2 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
This issue may be remedied as follows:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant.  Along with the 37 CFR 1.46(c) request, a power of attorney giving power to the attorney who is signing the terminal disclaimer and another copy of the terminal disclaimer are required, unless a terminal disclaimer is filed that is signed by the applicant.
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.

6.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 or 16 (depending on the two different claim sets filed April 22, 2022) of copending Application No. 17/771,242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a method of producing an isocyanurate by reacting an isocyanate and an overlapping amount of epoxide in the presence of a trimerization catalyst including an amine catalyst.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants has not addressed this provisional rejection.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 7, 9, 10, 12, 13, 17-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kolakowski et al. (US Patent 3,903,018).
	Kolakowski et al. disclose the trimerization of polyisocyanates, including p-MDI, in the presence of a cocatalyst composition comprising a tertiary amine catalyst, an alkali metal salt that corresponds to applicant’s organometallic compound, and an epoxide.  See abstract; column 2, lines 10-54; column 5, lines 6+; column 6; column 7; and column 8, lines 60+.  Though a polyol is disclosed, in view of the content range disclosed within column 7, lines 49-51, applicant’s “substantially free” limitation with respect to this component is considered to be met in view of applicant’s disclosure within paragraph [0034] of the specification; also, for the same reason, applicant’s index values of claims 19 and 20 are considered to be met.  Within the above cited passage, the reference disclosure equates to index values of 333 to 10,000.  (It is regretted that the incorrect claim numbers with respect to the index limitations were set forth; however, since only claims 19 and 20 refer to the index values, it is not seen that the mistake posed a serious burden to applicant, since one would have associated a discussion concerning index values with the claims setting forth the index values.). Furthermore, the reference discloses that flame retardants, corresponding to the claimed phosphorous compounds may be employed and that isocyanurates of the invention produce significantly less smoke under combustion.  See column 8, lines 30-45.  Determining an effective amount of flame retardant, corresponding to that claimed, would have required only routine experimentation and consequently would have been obvious.  In view of the disclosed reduced smoke characteristic, the aforementioned disclosure that corresponds to the claimed content of active hydrogen and index values, and the use of polyisocyanates that correspond to those disclosed, the position is taken that the isocyanurates of the reference intrinsically possess the claimed peak heat release and smoke density values.  Regarding claims 9 and 10, since the disclosed polymers may be employed in such application as coatings, one would have reasonably expected that the polymers may be cured under ambient conditions, including atmospheric conditions that contain moisture.  Regarding claim 25, one would expect the cured isocyanurate polymer to possess insulating properties.  
9.	Though the reference fails to disclose applicant’s claimed forming step, wherein the epoxy compound is mixed with the isocyanate to form a reaction mixture, which is subsequently mixed with the claimed trimerization catalyst, the reference discloses within column 4, lines 25-31 that the epoxide component of the cocatalyst composition may be held separate from the other cocatalyst components until it is desired to carry out the trimerization process.  Accordingly, in view of this disclosure, the position is taken that it would have been obvious to premix the epoxy component with the polyisocyanate, so as to provide a degree of storage stability until one was ready to trimerize the composition.  Absent the cocatalyst components, one would not have expected a reaction to occur within the isocyanate/epoxy premix.
10.	Claims 2, 6, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kolakowski et al. (US Patent 3,903,018) in view of Jonas (US Patent 5,053,274) and Dammann et al. (US Patent 4,855,383).
	Kolakowski et al. disclose the trimerization of polyisocyanates, including p-MDI, in the presence of a cocatalyst composition comprising a tertiary amine catalyst, an alkali metal salt that corresponds to applicant’s organometallic compound, and an epoxide.  See abstract; column 2, lines 10-54; column 5, lines 6+; column 6; column 7; and column 8, lines 60+.  Though a polyol is disclosed, in view of the content range disclosed within column 7, lines 49-51, applicant’s “substantially free” limitation with respect to this component is considered to be met in view of applicant’s disclosure within paragraph [0034] of the specification.  Furthermore, the reference discloses that flame retardants, corresponding to the claimed phosphorous compounds may be employed and that isocyanurates of the invention produce significantly less smoke under combustion.  See column 8, lines 30-45.  Determining an effective amount of flame retardant, corresponding to that claimed, would have required only routine experimentation and consequently would have been obvious.  In view of the disclosed reduced smoke characteristic, the aforementioned disclosure that corresponds to the claimed content of active hydrogen and index values, and the use of polyisocyanates that correspond to those disclosed, the position is taken that the isocyanurates of the reference intrinsically possess the claimed peak heat release and smoke density values.  
11.	Though the reference fails to disclose applicant’s claimed forming step, wherein the epoxy compound is mixed with the isocyanate to form a reaction mixture, which is subsequently mixed with the claimed trimerization catalyst, the reference discloses within column 4, lines 25-31 that the epoxide component of the cocatalyst composition may be held separate from the other cocatalyst components until it is desired to carry out the trimerization process.  Accordingly, in view of this disclosure, the position is taken that it would have been obvious to premix the epoxy component with the polyisocyanate, so as to provide a degree of storage stability until one was ready to trimerize the composition.  Absent the cocatalyst components, one would not have expected a reaction to occur within the isocyanate/epoxy premix.
12.	Though the primary reference is largely silent regarding the limitations of claims 2, 6, 8, 14, and 15, the primary reference discloses within column 7, lines 52-55 that any of the polyisocyanates conventionally employed within the art may be utilized.  With this in mind, it is noted that Jonas and Dammann et al. disclose the production of isocyanurates, wherein isocyanates corresponding to those claimed are disclosed as being suitable.  See column 13, lines 20-38 within Jonas and see column 3, line 64 through column 4, line 20.  Accordingly, it would have been obvious to employ the claimed isocyanates to produce the isocyanurates of the primary reference.   
13.	Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kolakowski et al. (US Patent 3,903,018) in view of CA 3019657.
	Kolakowski et al. disclose the trimerization of polyisocyanates, including p-MDI, in the presence of a cocatalyst composition comprising a tertiary amine catalyst, an alkali metal salt that corresponds to applicant’s organometallic compound, and an epoxide.  See abstract; column 2, lines 10-54; column 5, lines 6+; column 6; column 7; and column 8, lines 60+.  Though a polyol is disclosed, in view of the content range disclosed within column 7, lines 49-51, applicant’s “substantially free” limitation with respect to this component is considered to be met in view of applicant’s disclosure within paragraph [0034] of the specification; also, for the same reason, applicant’s index values of claims 19 and 20 are considered to be met.  Within the above cited passage, the reference disclosure equates to index values of 333 to 10,000.  (It is regretted that the incorrect claim numbers with respect to the index limitations were set forth; however, since only claims 19 and 20 refer to the index values, it is not seen that the mistake posed a serious burden to applicant, since one would have associated a discussion concerning index values with the claims setting forth the index values.).  Furthermore, the reference discloses that flame retardants, corresponding to the claimed phosphorous compounds may be employed and that isocyanurates of the invention produce significantly less smoke under combustion.  See column 8, lines 30-45.  Determining an effective amount of flame retardant, corresponding to that claimed, would have required only routine experimentation and consequently would have been obvious.  In view of the disclosed reduced smoke characteristic, the aforementioned disclosure that corresponds to the claimed content of active hydrogen and index values, and the use of polyisocyanates that correspond to those disclosed, the position is taken that the isocyanurates of the reference intrinsically possess the claimed peak heat release and smoke density values.  
14.	Though the reference fails to disclose applicant’s claimed forming step, wherein the epoxy compound is mixed with the isocyanate to form a reaction mixture, which is subsequently mixed with the claimed trimerization catalyst, the reference discloses within column 4, lines 25-31 that the epoxide component of the cocatalyst composition may be held separate from the other cocatalyst components until it is desired to carry out the trimerization process.  Accordingly, in view of this disclosure, the position is taken that it would have been obvious to premix the epoxy component with the polyisocyanate, so as to provide a degree of storage stability until one was ready to trimerize the composition.  Absent the cocatalyst components, one would not have expected a reaction to occur within the isocyanate/epoxy premix.
15.	Though the primary reference is silent regarding producing composites by infusing fibrous materials with the isocyanurate yielding composition, the use of polyisocyanurate systems to produce fiber reinforced composites was known at the time of invention.  CA 3019657 teach the production of such composites using applicant’s claimed fibers within page 20.  Given the analogous characteristics of the respectively disclosed polyisocyanurate systems, the skilled artisan would have been motivated to produce fiber reinforced composites utilizing the low smoke generating polyisocyanurates of the primary reference, so as to arrive at the instant invention.
16.	Applicant’s response has been considered; however, it is insufficient to overcome the rejection.  Applicant’s argument concerning the claimed “providing” step and “forming” step fails to appreciate or address the disclosure within column 4, lines 25-31 of Kolakowski et al., cited by the examiner, and the examiner’s associated rationale addressing the steps.  Also, applicant’s argument within the first paragraph of page 12 of the response fails to appreciate what the reference teaches with column 4, lines 25-31.  The reference does not mandate that the epoxy and catalysts be brought together before adding these components to the isocyanate.  Applicant’s remarks concerning the completely different reaction kinetics are unfounded in view of the teachings of the reference.  Regarding applicant’s argument concerning claim 19 and the index value, the rejections have been amended to correctly address claim 19 and it has been further been explained how the previously cited passage within the primary reference meets the claimed index values.  Regarding applicant’s argument concerning claim 21, despite applicant’s remarks, the rejection explains why the claimed amount range would have been obvious.  It is not seen that anything unexpected is attributable to the claimed amount range.  Lastly, though the first paragraph of page 14 of the response refers to claim 26, no further argument has been presented with respect to this claim.  Therefore, the rejection of clam 26 has been maintained for the aforementioned reasons.   
17.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765